Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1-10 are objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 35 CFR 1.75(i)).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the waterstop ring" in line 5.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN101979165) in view of Zhao (CN203778148).
Regarding claim 1, Yang discloses a lead needle and lead slime separator for treating a thin lead grid of a waste lead-acid storage battery, comprising: a barrel body (element 5), a feed device (element 1), a discharge device (elements 6, 7, 8, 9, and 10); wherein a feed hole is arranged at one end of the barrel body (see Fig. 2; beginning of element 5), a discharge hole is arranged at the other end of the barrel body (see Fig. 2; ending of element 5); the feed device is arranged at the feed hole, and the discharge device is arranged at the discharge hole, but Yang does not disclose a bracket device being connected to the barrel body, and a driver connected to the barrel body, and the 
Regarding claim 2, Yang discloses the feed device comprises: a feed hopper (element 1 and 2) and a feed flushing water pipe (element 16); one end of the feed hopper extends to the feed hole of the barrel body (elements 1 and 2 connect to element 5), and the feed flushing water pipe is connected to the feed hopper (element 16 connected to element 2).
Regarding claim 4, Zhao further teaches the bracket device (see Fig. 2) comprises: a roller track (element 22), rollers (element 24) and a rack (element 25); the roller track is connected outside the main body of the barrel body (see Fig. 2; element 22); the rollers fitted to the roller track are arranged on the roller track (see Fig. 2; element 24); the rollers are connected to the rack (see Fig. 2; element 25).  It would have been obvious at the time of filing to modify Yang’s barrel body to be supported by 
Regarding claim 6, Zhao further teaches the driver (see Fig. 1) comprises: a large ring gear (element 6), a driving wheel (element 10) and a speed reducer (element 4); the large ring gear is connected to a first round tube of the main body of the barrel body; the driving wheel meshes with the large ring gear; the driving wheel is connected to an output shaft of the speed reducer (element 4); an input shaft of the speed reducer is connected to a motor (element 1) through a belt (element 3).  It would have been obvious at the time of filing to modify Yang’s driver, as taught by Zhao, as these features are known features to enhance the operation of a drum separator (see Abstract).

Allowable Subject Matter
Claims 3 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a lead needle and lead slime separator.  The closest prior art does not disclose or make obvious a waterstop ring and a plurality of drum lining plates; a main body of the barrel body is a first round tube, two ends of the 
The closest prior art discloses a lead needle and lead slime separator.  The closest prior art does not disclose or make obvious a first end of the sorting screen is connected with the waterstop ring of the barrel body, and a second end of the sorting screen is a thin lead grid and lead needle outlet; a first diameter of the sorting screen at the second end of the sorting screen is larger than the a second diameter of the sorting screen at the first end of the sorting screen; the outer discharge flushing water pipe is arranged at an upper end outside the sorting screen; the inner discharge flushing water pipe is arranged in the sorting screen in conjunction with the other structures in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                  

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653